DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of I in the reply filed on 3/11/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 21 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahulikar et al. (US Pat 5,608,267, hereinafter Mahulikar).
Regarding claim 1, figure 2 of Mahulikar discloses a packaged electronic device, comprising:
a die attach pad (22) having a first side and an opposite second side;
a semiconductor die (12) having a first side and an opposite second side, the first side of the semiconductor die mounted to the second side of the die attach pad;
a conductive plate (26’/42) having a first side and an opposite second side;
a polymer layer (28’) having a first side and an opposite second side, the first side of the polymer layer on the first side of the conductive plate, and the second side of the polymer layer on the first side of the die attach pad; and
a package structure (30), the package structure encloses the semiconductor diem the die attach pad, the polymer layer, and at least a portion of the second side of the conductive plate,.
Regarding claim 11, figure 2 of Mahulikar discloses the entire claimed invention as noted in the above rejections.
Regarding claim 21, figure 2 of Mahulikar discloses the entire claimed invention as noted in the above rejections including a conductive feature of the semiconductor die coupled to a lead (14).
Regarding claims 26, 27, and 29, figure 2 of Mahulikar discloses all but one side of the conductive plate (26’/42) is enclosed by the package structure (30).
Regarding claims 28 and 30, figure 2 of Mahulikar discloses the polymer layer (28’) is enclosed by the package structure (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-15 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahulikar.
Regarding claims 2-10, 12-15 and 22-25, Mahulikar does not explicitly disclose the claimed characteristic parameters.
However, it would have been obvious to form the device with physical/material characteristics within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Furthermore, the prior art uses the same materials as claimed and thus will be taken as displaying similar material characteristics.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895